 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION

IN RE
CASE NO: 19-22682-k]

)
)
JAMES TODD LEE )
DAWN LEE )

)

Debtor

AGREED IMMATERIAL MODIFICATION
OF PLAN AND ORDER

Comes now Debtor(s), Chapter 13 Trustee, Paul R. Chael and Home Point Financial
Corporation, Creditor, on the above-captioned Chapter 13 case and show the court that on the
4th day of November, 2019, the Debtor filed a Chapter 13 plan.

The Debtor(s}, and Trustee, and Creditor hereby stipulate to the following Modification
of said Pian which they deem to be immaterial, and which they hereby move the Court to
approve, without further notice and opportunity for hearing by creditors and parties in interest.

It is hereby Agreed by and between the Debtor(s) and the Trustee and Creditor that said
Plan be modified as follows:

Debtor and Creditor agree that the latter shall be entitled to Postpetition Mortgage
Fees, Expenses, and Charges of $600.00 and not the $900.00 stated in creditor’s notice of
the preceding filed on November 14, 2019.

And the Court having examined said Stipulated Modification of the Plan, and being duly
advised in the premises, finds that said proposed Modification does not materially change the
treatment of creditors, reduce the dividend to unsecured creditors, extend the time for payment to
unsecured creditors, or effect the feasibility of the Plan, and that said proposed Immaterial
Modification should be, and is hereby approved without further notice or opportunity for hearing
by any creditors, and that the holder of any claim or interest that has previously accepted or
rejected the Plan, as the case may be, is deemed to have accepted the Plan as madificd.

 
 

SO ORDERED.

Q\ wm A Lido

 

Dated:

JUDGE, U.S. BANKRUPTCY COURT
Distribution
Debotr{s)

Debtor(s) Attorney

Creditor(sy’ Attorney (if applicable)
Trustee

U.S. Trustee

EXAMINED AND APPROVED:

ROP. _rlz028

Ricardo B. Casas
Attorney for Debtor(s)

Paul Chael ony
Chapter 13 Trustee 4 fo
. - é

Sy
to Le ..
SA LI NK. MIT leo ee
Jah Lieberman a
‘Attomey for Creditor

7 .

 

 

 
